DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a dimension detecting section in claims 5 and 6 (identified as 16 in the specification and drawings), a medium detecting section in claim 8 (identified in embodiments of FIGS. 7 and 8, paragraphs [0062]-[0063] of published application), a control section (identified in paragraph [0061] of published application), a strengthening member (identified in FIG. 9 as rib-forming member131 and document pressing member 132), and a medium-mounting-amount detecting section (identified as 14, includes 140, 141, and 142 in FIG. 10, paragraph [0067] of published application).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 6 recite “a dimension detecting section.” Since U.S.C. 112(f) requires the “dimension detecting section” to be defined by the specification, the disclosure must sufficiently describe and make clear what structurally comprises the dimension detecting section.  Neither the drawings nor the specification clearly show or describe any structure which constitutes the claimed dimension detecting section.  A review of the four corners of the disclosure fails to provide any drawings, details in the specification, abstract support, or original claim language to show that Applicant had possession of any type of dimension detecting section configured in the claimed manner.  No discussion/depiction of any such device appears in either the specification or drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since 35 U.S.C. 112(f) requires the “dimension detecting section” to be defined by the specification, the disclosure must sufficiently describe and make clear what structurally comprises the notification device.  Neither the drawings nor the specification clearly show or describe any structure which constitutes the claimed dimension detecting section.  As such, claims 5 and 6 are indefinite for failing to provide clear support for and establishing the necessary metes and bounds for determining the scope of the claimed notification device in the claimed configuration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hongo et al. US 2018/0352099 A1 (hereinafter “Hongo”).
Regarding claim 1, Hongo discloses a medium-transporting device that transports a medium, the medium-transporting device comprising: 
a medium-support section (3, shown in FIG. 1) that has a first mounting surface (11) which is inclined relative to a horizontal plane and on which the medium is mounted; 
a transport path (67, shown in FIG. 7) for transporting the medium mounted on the first mounting surface, the transport path having a curved path on which the medium is transported in a curved state; 
a discharge stacker (6, shown in FIG. 1) that has a second mounting surface (15) for receiving the medium discharged along the transport path and that is configured to switch between an extended state (shown in FIG. 1) in which the second mounting surface is inclined relative to the horizontal plane so as to include a position at which the second mounting surface is inclined at an angle (para. [0023]) identical to an inclination angle (para. [0024] and FIG. 1) of the first mounting surface and a stored state in which the second mounting surface is stored in the medium-transporting device; and 
a control section (80) that switches the discharge stacker between the extended state and the stored state, 
wherein the control section is configured to perform first control of switching the discharge stacker from the extended state to the stored state after the medium discharged along the transport path is discharged to the second mounting surface (broadest reasonable interpretation includes wherein a last document is fed and an empty condition on first mounting surface 11 is detected by sensor 73, the discharge stacker is switched back to a stored state, refer to para[0063]-[0064]) and second control of not switching the discharge stacker from the extended state to the stored state such that the medium discharged along the transport path remains mounted on the second mounting surface (broadest reasonable interpretation includes wherein empty sensor 73 senses a document is mounted on the first mounting surface 11 and continues discharging documents on the discharge stacker 6, which stays in the extended state).
Regarding claim 2, wherein the control section is configured to perform an addition mode (refer to interpretation of second control in claim 1, wherein a second document of a plurality of documents are placed on the first mounting surface 11, the discharge stacker would stay in the extended state if the second document of a plurality of documents is sensed by sensor 73 immediately following discharge of a first document) in which, after the medium is discharged to the second mounting surface, a new medium is added to the first mounting surface and transported, and the control section performs the second control in the addition mode.
	Regarding claim 12, an image reading apparatus (1) comprising: the medium-transporting device according to claim 1; and a reading section (32, shown in FIG. 7) that reads an image of the medium on the transport path.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hongo in view of Hori et al. JP 2002-226119 A (hereinafter “Hori”).
Regarding claim 7, Hongo teaches the claimed invention except for the “control section changes the dimension of the discharge stacker in the extended state in accordance with a dimension of the medium in a transport direction.”
	Hori teaches a discharge stacker that varies in dimension according to the length of an ejected sheet for optimal stacking performance.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hongo’s discharge stacker to vary in dimension according to the dimension of the medium in the transport direction as taught by Hori for improving stacking performance while reducing time necessary to support small-size sheets.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hongo in view of Tezuka US 2020/0045194 A1 (hereinafter “Tezuka”).
Regarding claim 7, Hongo teaches the claimed invention except for the “a strengthening member that is provided in a discharge section through which the medium is discharged along the transport path to the discharge stacker and that strengthens the medium when the medium is discharged, wherein the strengthening member curves a central portion of the medium discharged to the second mounting surface such that the central portion is projected to the second mounting surface as viewed in a discharge direction of the medium.”
	Tezuka teaches a strengthening member  (36, 23a, 23b, shown in FIG. 9) that is provided in a discharge section through which the medium is discharged along the transport path to the discharge stacker and that strengthens the medium when the medium is discharged, wherein the strengthening member curves a central portion of the medium discharged to the second mounting surface such that the central portion is projected to the second mounting surface as viewed in a discharge direction of the medium.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hongo’s device with a strengthening member as taught by Tezuka for discharging the medium with increased rigidity, which may reduce curling of the medium, thereby improving stacking performance.
Allowable Subject Matter
Claims 3, 4, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653